DETAILED ACTION

This communication is in response to Application No. 17/307,227 filed on 5/4/2021.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the target backup device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Similar clarification is required for claims 8 and 15.  It is not clear whether the target backup device is the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkey (US 2006/0161752) in view of Kelman (US 2004/0260965).
Regarding claims 1, 8, and 15, Burkey teaches as follows:
a backup device (interpreted as the intelligent control management platform 214 in figure 2 and the storage management configurator 500 in figure 5)(the intelligent control management platform 214 manages all accessible clusters of storage space of the virtualized storage 210, 212, see, paragraph [0031]) comprising: 
a memory (520 in figure 5) configured to store one or more programs; and 
a processing unit (510 in figure 5) coupled to the memory and configured to execute the one or more programs to cause the device to perform acts (a storage management configurator 500 is shown to include a processor 510 and memory 520, see, paragraph [0061] and figure 5) comprising: 
obtaining a usage condition and a health condition of the backup device (the monitoring and feedback device 232 may thus monitor the aggregate system performance (equivalent to applicant’s health condition) including total throughput and 
reporting the obtained usage condition and health condition to a backup agent in a server storage area network (SAN) node connected with the backup device (the monitoring and feedback device 232 also provides internal reporting to build a dataset to drive the configuration and control device 240. The interface may be a simple command structure that allows independent development of the two engines, see, paragraph [0047] and figure 2); and 
performing data backup (the monitoring and feedback device 232 and the configuration and control device 240 work with the intelligent control management platform 214 of the abstraction layer 216 to provide superior strategies in backup, data testing, versioning, and data migration that can be performed, see, paragraph [0051]).
Burkey does not explicitly teach the detailed backup process.
Kelman teaches as follows:
storage controller 22 is preferably a RAID controller whereby storage devices 24 can be grouped into RAID volumes and each volume assigned a SCSI logical unit number (LUN) address. In this configuration, SAN 16 can use SCSI addressing methods to store and retrieve data from storage devices 24 (see, paragraph [0022] and figure 1);
shared storage network 10 further includes dedicated backup storage devices 28 (equivalent to applicant’s target backup device) that are coupled to Fibre Channel fabric 18 via SCSI bridges 30 (equivalent to applicant’s virtual disk interface). Dedicated backup storage devices 28 can include, for example, computing devices having 
at step 44, the LUN masking driver receives the peripheral-type information from the SCSI devices on shared storage network 10. For example, if the LUN masking driver issues a SCSI protocol inquiry (equivalent to applicant’s virtual disk control command) of the devices in shared storage network 10, then storage devices 24, dedicated backup storage devices 28, and any other SCSI device comprising computer network 14 will return a signal to the LUN masking driver that contains peripheral-type information. Once the LUN masking driver has received the peripheral-type information, the LUN masking driver will be able to identify what SCSI devices on shared storage network 10 are dedicated storage devices 28 (see, paragraph [0028] and figure 1 and 2); and
at step 50a, when the LUN masking driver receives instructions from the file system to identify all LUNs that are available to the affected server, the LUN masking driver responds with only those LUN addresses corresponding to dedicated storage devices 28 (equivalent to applicant’s predetermined binding relationship between the LUN and the virtual disk)(see, paragraph [0030] and figure 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkey with Kelman to include the well-known LUN address as taught by Kelman in order to efficiently identify dedicated backup storage device.
	Regarding claims 6, 13, and 20, Burkey teaches as follows:
when the operating system boots up, after the SAN HBA driver loads and before the normal file systems load. The LUN masking driver scans all devices visible on the SAN and uses SCSI inquiry commands to determine which devices are dedicated backup storage devices, see, paragraph [0013]).
	Regarding claims 7 and 14, Burkey teaches as follows:
physical memory (e.g., physical disks) may be allocated through the concept of virtual memory (e.g., virtual disks). This allows one to connect heterogeneous initiators to a distributed, heterogeneous set of targets (storage pool) in a manner enabling the dynamic and transparent allocation of storage (see, paragraph [0027]).
Kelman teaches as follows:
at step 50a, when the LUN masking driver receives instructions from the file system to identify all LUNs that are available to the affected server, the LUN masking driver responds with only those LUN addresses corresponding to dedicated storage devices 28 (equivalent to applicant’s predetermined binding relationship between the LUN and the virtual disk)(see, paragraph [0030] and figure 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkey with Kelman to include the well-known virtual disks as taught by Kelman in order for enabling the dynamic and transparent allocation of heterogeneous storage pool.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burkey (US 2006/0161752) in view of Kelman (US 2004/0260965), and further in view of Grier et al. (hereinafter Grier)(US 2006/0248047).
Regarding claims 2-4, 9-11, and 16-18, Burkey in view of Kelman teaches all limitations as presented above except for converting between a read/write command and a read/write request for a file system.
Grier teaches as follows:
the storage systems communicate using a file-level protocol over the cluster interconnect. Illustratively, the local node receives a SCSI operation (equivalent to applicant’s virtual disk control command) from an initiator and converts the operation into an appropriate read/write file-level operation data structure (equivalent to applicant’s read/write request for a file system) that is sent over the cluster interconnect (see, paragraph [0081]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkey in view of Kelman with Grier to include file-level protocol as taught by Grier in order to efficiently convert between SCSI operation and read/write file-level operation.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burkey (US 2006/0161752) in view of Kelman (US 2004/0260965), and further in view of Therrien et al. (hereinafter Therrien)(US 2004/0093361).
	Regarding claims 5, 12, and 19, Burkey in view of Kelman teaches all limitations as presented above except for the well-known tiered storage service.

FIG. 11 shows one embodiment of a configuration of the present invention adapted to deliver tiered storage capability using a customer's existing SAN (see, paragraph [0070] and figure 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burkey in view of Kelman with Therrien to include the tiered storage service in order to reduce on-premises storage costs.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,025,717 (hereinafter Patent ‘717).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘717 teaches as follows:

Patent ‘717
Applicant’s claims 1, 8, and 15

A method, comprising: obtaining a usage condition and a health condition of a backup device
determining a target backup device of a plurality of backup devices connected with the server SAN node, based on communication between the backup agent of the server SAN node and respective target agents of the backup devices (claim 1)
reporting the obtained usage condition and health condition to a backup agent in a server storage area network (SAN) node connected with the backup device
in response to the backing up or restoration being triggered by taking a snapshot, transmitting, by the server SAN node, a virtual disk control command to the target backup device, such that data in the LUN required for protection is backed up to the target backup device or restored from the target backup device 

wherein the method further comprises determining the virtual disk for the LUN required for protection based on a predetermined binding relationship between the LUN in the server SAN node and a virtual disk of the target backup device (claim 1)
the virtual disk interface providing an interface to a virtual disk of the target backup device based on a predetermined binding relationship between the LUN and the virtual disk



	Patent ‘717 teaches all limitations of applicant’s claims 1, 8, and 15 as presented above.  Rest of dependent claims are rejected for the dependency on the rejected claims 1, 8, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 10, 2022